Memorandum Opinion by
Judge Rogers,
The appellant, an unemployment compensation claimant, was employed as a salesperson by a retail merchant. Two salespersons worked at each of the employer’s checkout counters, one at the cash register totalling up purchases, operating the register and receiving money, the other bagging purchases and stapling register receipts to the bags. On an occasion when the claimant was acting as bagger, a security official observed the person at the claimant’s register ringing $1 for a $19 purchase and the claimant failing to staple the receipt on the bag. Both salespersons were immediately confronted, the salesperson on the register later prosecuted and both discharged. The $1 receipt for the $19 purchase and five other receipts were found in a waste bag at the counter.
The claimant conceded that by employer rule and instruction the bagger’s duties included that of obtaining the receipt and stapling it to the bag. The claimant said that she just forgot this chore on the occasion witnessed by the security officer and that she should not have been denied unemployment benefits for this single “unintentional” failure.1 The difficulty with this argument is that the fact finders inferred from all of the evidence that the claimant’s lapse from duty was not unintentional but deliberate. Her contention that the evidence was insufficient to support that finding is simply unavailing on this rec*520ord; and, of course, a single act of misconduct may constitute willful misconduct. Food Fair Stores, Inc. v. Unemployment Compensation Board of Review, 11 Pa. Commonwealth Ct. 535, 314 A.2d 528 (1974).
Frazier v. Unemployment Compensation Board of Review, 49 Pa. Commonwealth Ct. 474, 411 A.2d 580 (1980) is not to the contrary. There, the claimant, a store manager, was discharged because a bag containing money was stolen from his store, from which and we concluded that, there being no evidence that the claimant was culpable of intentional or deliberate disregard of his duties, he could not be guilty of willful misconduct. More pertinent is Doyle v. Unemployment Compensation Board of Review, 57 Pa. Commonwealth Ct. 494, 426 A.2d 756 (1981) where we affirmed an order denying benefits to a cashier who failed to ring up her sales and whose excuse of illness was not believed, just as the claimant’s excuse of forgetfulness was found to be incredible in this case.
Order affirmed.
Order,
And Now, this 30th day of August, 1982, the order of the Unemployment Compensation Board of Review is affirmed.

 The claimant was declared ineligible for compensation because her unemployment was the result of her willful misconduct. Section 402(e) of the Unemployment Compensation Law, 43 P.S. §802(e).